Opinion of the Court by
Judge Bobertson:
Construed fairly — the answer prima facie imparts that the principal in the recognizance was not delinquent at the term at which he was recognized to appear but during that term was forced by military power against his will from Kentucky into the Confederate lines, and in like manner was prevented from appearing or being surrendered by the appellant as his bail before the adjudged forfeiture. And thus interpreted, the answer presents a good defense to scire facias and the Circuit Court erred in sustaining the demurrer and adjudging the penalty against the appellant.
Wherefore, the judgment is reversed, and the cause remanded with instructions to overrule the demurrer. ■